DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10936221 and/or claim 19-22 of U.S. Patent No. 10579578. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 7 recites a method “ identifying a type of a substrate that is configured to couple an array of memory cells of a memory device with a host device; and 
configuring a component of the memory device based at least in part on the type of the substrate identified”: which is disclosed in claim 7 of US Patent 70936221 a method “identifying a type of an interposer that is configured to couple an array of memory cells of a memory device with a host device; and 
configuring a component of the memory device based at least in part on the type of the interposer identified, the component being configurable based at least in part on the type of the interposer.” Interposer and substrate are the same in both cases, connect/couple memory array with to a host device.
Similarly, claim 14 teaches a apparatus “identify a type of the substrate; and configure the component based at least in part on the type of the substrate identified.” is also disclosed by claim 7 and/or 14 of patent 10936221. 
Claims 9-13 and claims 15-20 are rejected at least because they are dependent claims of claim 7 or 14.
Note: claim 7-20 are only rejected based on DP.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (PGUB 20060235577), hereinafter as Ikeda, in view of Suwa et al. (PGPUB 20030214344), hereinafter as Suwa.
Regarding claim 1, Ikeda teaches an apparatus, comprising: 
a substrate configured to couple an array of memory cells with a host device, the substrate comprising a plurality of channels (Fig 3, memory chip a substrate is inherent, and channel/area between memory arrays); 
an input/output (I/O) channel (Fig 3, area comprising pins 56 and 58) extending in a first direction away from an edge of the array of memory cells, the I/O channel traversing at least a portion of the array of memory cells and comprising a plurality of power pins and a plurality of ground pins (Fig 3, pins 56 and 58) coupled with the array of memory cells; and 
a , wherein the data channel is parallel to the I/O channel and configured to couple memory cells of the array of memory cells with the host device (Fig 3, area between bottom and middle memory area) 
but not expressly a data channel, and wherein at least a portion of the data channel comprises at least one channel of the plurality of channels.
Suwa teaches a data channel, and wherein at least a portion of the data channel comprises at least one channel of the plurality of channels (Fig 17, IO data channels are in both vertical and horizontal direction, between memory arrays).
Since Suwa and Ikeda are both from the same field of semiconductor memory device, the purpose disclosed by Suwa would have been recognized in the pertinent art of Ikeda. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the data channel arrangement as in Suwa into the device of Ikeda for the purpose of layout supporting circuits of the memory device. 
Regarding claim 2, Ikeda and Suwa teach a memory apparatus as in rejection of claim 1, with a first I/O area channel extending in the first direction from the edge of the memory arrays, except a second I/O area channel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a memory circuit with a second I/O area channel, since it has been beld that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Ikeda teaches the array of memory cells includes a 2cell region having a plurality of banks of memory cells, the data channel being coupled with 3the cell region and configured to access memory cells of the cell region (Fig 3, memory cells block/banks).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Suwa, in view of DeLaCruz (PGPUB 20160027482), hereinafter as in DeLaCruz.
Regarding claim 3, Ikeda teaches the I/O channel is coupled with a plurality of cell regions of the array of memory cells; and the data channel is coupled with a single cell region of the array of memory cells (Fig 3).
But not expressly the substrate comprises a high-density substrate or an organic-based substrate,
DeLaCruz teaches the substrate comprises a high-density substrate or an organic-based substrate ([0013]).
Since DeLaCruz and Ikeda are both from the same field of semiconductor memory device, the purpose disclosed by DeLaCruz would have been recognized in the pertinent art of Ikeda. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use type of materials as in DeLaCruz into the device of Ikeda for the purpose of building interposer. 

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Suwa, in view of Kuge (PGPUB 20020015342), hereinafter as Kuge.
Regarding claim 4, Ikeda and Suwa teach a device as in rejection of claim 1,
But not expressly number of clock pins and number of data pins,
Kuge teaches eight pines ([0065]), a first clock pin configured to communicated a first clock signal having a clock frequency and a first phase, and a second clock pin configured to communicate a second clock signal having the clock frequency and a second phase different from the first phase ([0023]).
Since Kuge and Ikeda are both from the same field of semiconductor memory device, the purpose disclosed by Kuge would have been recognized in the pertinent art of Ikeda. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use pins as in Kuge into the device of Ikeda for the purpose of providing multiple clock signals to a memory device. 
Regarding claim 5, Kuge teaches a data channel pair that includes a first plurality of data pins coupled with a first cell region, and a set of clock pins coupled with the first cell region and the second cell region, wherein the first plurality of data pins corresponds to the data channel ([0023]), except expressly a second plurality of data pins for a second region. It would have been obvious to one having ordinary s kill in the art at the time the invention was filed to use separate group of pins for each memory group, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. st. Regis Paper Co. v. Bemis Co., 193 USPQ8. 1977.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827